PER CURIAM:
Paul McDonald petitions for a writ of error pursuant to 28 U.S.C. § 1651(a) (2000). Because McDonald has not demonstrated his right to the relief sought, we deny relief.* Accordingly, we deny the petition for writ of error. We also deny McDonald’s motions for a jury trial, to place his case in abeyance, to consolidate this case with a prior appeal, and to ap*251point counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.


 See generally, In re Beard, 811 F.2d 818, 826-27 (4th Cir.1987).